Me. Justice del ToRo
delivered the opinion of the court.
Marcos Tomás Caneja filed a complaint in the District Court of San Juan against Eosales & Co. alleging that the plaintiff and defendant had legal capacity to sue and he sued; that the plaintiff is the owner of a farm of 123 cuerdas, which he describes; that the defendant firm is the owner of a tract of land which joins the property of the plaintiff on the south and west; that the division line between the properties is determined clearly by a survey made in 1858 by Surveyor Sárraga; that in January, 1911, the defendant firm built a fence of posts and wires from a point known as “Bebedero” on the Santurce-Carolina road, following the course of the said road southwardly to a gate on the western boundary of the plaintiff’s property; that in building said fence the defendant firm took in from three to four cuerdas of the plaintiff’s property; that regardless of plaintiff’s protest the defendant firm has continued in possession of the piece of land detained, and that in depriving the plaintiff of the possession of his land the defendant has caused him damages in the sum of $600.
The defendants answered the complaint, admitting the facts relative to the legal capacity of the parties and denying the other allegations. The defendants further alleged that they had acquired their property according to the titles of the former owners, and not following the plans of neighboring or contiguous properties made in 1858 or in any other year, and that the boundaries of their property are established clearly by marks and natural points.
The plaintiff afterwards amended his complaint to the *258effect that the parcel of land of which the defendants had illegally taken possession consisted of 6.01 cuerdas, giving the following description of the property:
% x on eag£ foy tbe Carolina road; on the west by the old plantation Providencia, now the property oí Eosales & Co.; on the north by lands formerly known as ‘Los Frailes,’ now belonging to Rosales & Co.; and on the south by other lands of the plaintiff's property.”
The trial having been held, judgment was rendered on February 3, 1912, dismissing the complaint, and from that judgment the present appeal was taken.
The ground upon which the trial court dismissed the complaint was that the evidence introduced by the plaintiff did not furnish facts sufficient to describe the tract of land detained by the defendant firm.
We have made a careful examination of said evidence, and in our judgment it is not at all sufficient to justify a judgment for the plaintiff.
We have seen already that the plaintiff first alleged that the tract -of land which he sought to recover contained from three to four cuerdas and that he afterwards amended his complaint alleging that the area of said tract was 6.01 cuerdas.
None of the witnesses for the plaintiff gave an intelligible description of the parcel claimed. The witnesses did not even give the boundaries by the points of the compass. They testified that the Santurce-Carolina road, which on account of the fence built by the defendant firm is now one of the boundaries of the defendants’ property, used to run through the plaintiff’s property. Accepting this statement as true, it would be necessary to conclude that the defendants did take some land from the plaintiff’s property in extending their boundary up to the road, but even then the evidence would not afford any basis upon which to ascertain the area and the boundary lines of the tract of land taken.
*259No ocular inspection of the premises was made, this being a kind of evidence which, although unnecessary, may be important in cases of this character, inasmuch as it allows, the judge to settle on the spot the facts testified to by the witnesses and to reach more certain and accurate conclusions with reference to the matters in controversy.
The plaintiff did not offer in evidence any plan of the tract of land claimed. The area of the tract of land as described by the witnesses did not correspond to that set forth in the amended complaint. The plaintiff Caneja himself said on the witness stand that said tract consisted of two points or triangles of land, one of 2.25 cuerdas and the other, which he had not been able to survey, but which he estimated at 2.25 cuerdas also. The sum of these two areas would be 4.50 cuer-das, which is far from being equal to the area claimed in the amended complaint.
The plaintiff also introduced a certificate of a survey made in 1858 by Surveyor Sárraga and a plan recently made to show graphically the facts established in the survey. The plan was not signed and the survey did not bear the approval of the owners of the adjoining properties. With such reservations both documents were admitted by the court, and for that reason they can be considered only as the acts of one of the parties and not binding upon the other parties who did not participate in the same. Notwithstanding this fact we have examined the survey made in 1858 and it does not show that the Santurce-Carolina road passed through the plaintiff’s property.
In Díaz v. The People et al. this court held that to comply with the provision of section 125 of the Code of Civil Procedure, a description of the estate whereof the land claimed formed a constituent part is not sufficient, but the latter must be described in such a manner as to insure its identification in-case of the execution of a judgment without the necessity of further explanations, the thing sought to be recovered not being the entire estate, but the portion detained, and the *260action for recovery should he exercised against the possessor of said land. Díaz v. The People et al., 17 P. R. R., 55.
In the case at bar the land claimed by the plaintiff was described in the complaint, but the evidence introduced to prove the truth of plaintiff’s allegation, which was denied by the defendants, is so confusing and incomplete that it does not permit us to conclude that said allegation is true.
This being the ease, and as the plaintiff has not produced facts sufficient to identify the land claimed, the district court could not render a judgment in the clear and precise terms required by law.
The appeal will be dismissed and the judgment appealed from affirmed.

Affirmed.

Chief Justice Hernandez and Justices MacLeary, Wolf and del Toro concurred.